Gaynor J.:
The wife is given the entire estate while she “ lives and remains unmarried ”, to support herself and the children, and a.t her death to leave the “ residue ” to the children. • She is not given the fee; but this direction as to the residue makes clear her power to, consume the principal.. The meaning therefore is that ■ the estate is given to her for life, with power to consume the principal, but such estate and. power to cease upon her remarrying. Meanwhile, however, the power to consume continues, and under it she may mortgage or sell (Swarthout v. Ranier, 143 N. Y. 499; Rose v. Hatch, 125 N. Y. 428)., This mortgage having been made "by her during widowhood, it therefore covered the fee.
Motion granted.